IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20315
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALFREDO SANCHEZ-LEDEZMA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-601-1
                      --------------------
                        February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Alfredo Sanchez-Ledezma appeals his conviction and sentence

for illegal reentry after deportation following an aggravated

felony conviction.   He argues that the district court erred in

determining that his prior conviction for simple possession of a

controlled substance was a “drug trafficking offense” and thus an

“aggravated felony” under U.S.S.G. § 2L1.2(b)(1)(C) (2001).    This




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20315
                                -2-

issue is foreclosed by our recent decision in United States

v. Caicedo-Cuero, 312 F.3d 697, 708-09 (5th Cir. 2002), which

held that simple possession of a controlled substance is a drug

trafficking crime for purposes of the aggravated felony

enhancement of U.S.S.G. § 2L1.2(b)(1)(C) (2001).

     Sanchez concedes that his remaining appellate arguments

are foreclosed by this court’s precedent, and he raises them

only to preserve their further review by the Supreme Court.

Caicedo-Cuero reaffirms our prior holding that simple

possession is an aggravated felony under 8 U.S.C. § 1101(a)(43).

312 F.3d at 706-08.   Similarly, the issue whether 8 U.S.C.

§ 1326(b)(1)&(2) are facially unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998).      United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     AFFIRMED.